DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


4. Claims 73-75, 77-80, 83, 87-88, and 90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckstein et al. US 2011/0004172.

As to claim 73, Eckstein teaches a wound dressing for placement at a wound site, the wound dressing comprising: 
a wound contact layer 66; 

a foam layer 77 positioned above the absorbent layer 3 – where Eckstein teaches the additional pressure distribution layer 77 can be an open-cell or semi-open cell foam (paragraph 0159);
a cover layer 1 positioned above foam layer 77; wherein the foam layer 77 is in direct contact with the cover layer and is visible through the cover layer – where Eckstein teaches the cover material 1 can be opaque or partially transparent material (paragraph 0188).


As to claim 74, the foam layer 77 comprises an open celled foam (paragraph 0159) capable of allowing transmission of gas or vapor therethrough. 
As to claim 75, Eckstein teaches the advantage of the additional pressure layer (foam layer 77) is that pressure exerted on the base of the wound by the dressing is distributed more evenly (paragraph 0158).  Thus, it is reasonable to assume that pressure is exhibited in one area and distributed over another second area where the second area is larger since the pressure is described as being distributed more evenly.  
As to claim 77, Eckstein teaches the foam layer can comprise an open-cell foam, which would obscure a view of the wound exudate in the absorbent layer.  Eckstein also 
As to claim 79, the absorbent layer comprises cellulose fibers (paragraph 0066). 

As to claim 80, the wound dressing further comprises a transmission layer between the wound contact layer and the absorbent layer – where Eckstein teaches the absorbent body is enveloped in a textile material consisting of an interlock knitted fabric (paragraph 0069). Eckstein teaches the article further comprises a porous layer positioned between the wound contact layer and the absorbent layer, the porous layer configured to draw exudate away from the wound site (paragraphs 0155 and 0165).

As to claim 83, the wound dressing further comprises a suction port 36 above an orifice of the cover layer (paragraphs 0140, 0191; Figures 3 and 8), wherein the suction port 36 is configured to be fluidically connected to a source of negative pressure 39 (Figure 3; paragraphs 0190- 0191). As to claim 87, Eckstein teaches a wound dressing for placement at a wound site, the wound dressing comprising: 
a wound contact layer 66; 
an absorbent layer 3 for absorbing wound exudate, the absorbent layer positioned above the wound contact layer 66 and comprising superabsorbent material (paragraphs 0188, 0196); 
a foam layer 77 positioned above the absorbent layer 3 – where Eckstein teaches the additional pressure distribution layer 77 can be an open-cell or semi-open cell foam (paragraph 0159);
a cover layer 1 positioned above foam layer 77 -  Eckstein teaches cover materials, including films, can be used that exhibit slight gas permeability provided the vacuum necessary for vacuum therapy is maintained (paragraphs 0105-106, 112).
wherein the foam layer 77 is in direct contact with the cover layer and is visible through the cover layer – where Eckstein teaches the cover material 1 can be opaque or partially transparent material (paragraph 0188).

As to claim 88, Eckstein teaches the advantage of the additional pressure layer (foam layer 77) is that pressure exerted on the base of the wound by the dressing is distributed more evenly (paragraph 0158).  Thus, it is reasonable to assume that pressure is exhibited in one area and distributed over another second area where the 

As to claim 90, the absorbent layer comprises superabsorbent material (paragraph 0162). 

5. Claims 76 and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckstein as applied to claims 73  and 87 above.  Eckstein teaches the present invention substantially as claimed. Eckstein teaches the additional pressure layer (foam layer) 77 can comprise an open-cell foam (paragraph 0159), but does not specifically teach the foam layer comprises at least one of polyurethane and polyester.  Eckstein teaches an open-cell wound contact layer comprising polyurethane (paragraph 0144).  It would have been obvious to one having ordinary skill in the art when the invention was originally filed to use a polyurethane open-cell foam for the foam layer, since Eckstein teaches polyurethane is preferred for providing material that permits the passage of wound exudate (paragraphs 0143-0144). 

6. Claim 81 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckstein as applied to claim 73 above, in view of Gudnason et al. US 2006/0241542.

As to claim 81, Eckstein teaches the present invention substantially as claimed. However, Eckstein does not teach the wound contact layer carries an adhesive .
7. Claims 82 and 91 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckstein as applied to claims 73 and 87 above, in view of Howard et al. US 2006/0282028.

As to claims 82 and 91, Eckstein teaches the present invention substantially as claimed. However, Eckstein does not teach the obscuring element comprises an indicator for indicating a need to change the dressing. Howard teaches a wound management system having an indicator designed to alert medical personnel of circumstances that might require a dressing change such as a temperature change (paragraph 0047). It would have been obvious to one having ordinary skill in the art to modify Eckstein with a signaling mechanism for the benefits taught in Howard.

8. Claim 84 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckstein as applied to claims 73 above, in view of Simmons et al. US 2011/0224631.  Eckstein teaches the present invention substantially as claimed.  Eckstein does not 

teach the wound dressing comprises a filter attached to the suction port over the orifice of the cover layer.  Simmons teaches a wound dressing having a connection to a negative pressure element and further teaches a port with a filter may be provided with the wound dressing (paragraph 0039).  It would have been obvious to one having ordinary skill in the art to modify the port of Eckstein with a filter as taught in Simmons since both items are used in the same environment and solve the problem of removing wound exudates.  

9. Claims 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckstein as applied to claim 73 above, in view of Buan et al. US 2009/0299251.
 As to claim 85, Eckstein does not teach the suction port comprises a transparent material.   Buan teaches a wound dressing having a suction port 20 with a semi-transparent material over the viewing portal 56 so as to prevent any exudate from leaking out (Buan paragraph 0029).  Based on the teaching of Buan it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the suction port of Eckstein with a transparent or semi-transparent suction port so the user can view the exudates as they are removed to monitor any leakage. 

As to claim 86, Eckstein does not teach the suction port is situated closer to one end of the dressing, contrasted with a central position of the dressing.   Buan teaches the 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781